FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                   UNITED STATES COURT OF APPEALS October 7, 2014
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



 RUSSELL E. ROBINSON,

              Petitioner - Appellant,

 v.                                                     No. 14-6146
                                                 (D.C. No. 5:13-CV-01366-R)
 PAUL KASTNER, Warden, Federal                          (W.D. Okla.)
 Transfer Center,

              Respondent - Appellee.


                           ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and McHUGH, Circuit Judges.



      After examining appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Russell Robinson, a federal prisoner proceeding pro se, appeals from an

order of the United States District Court for the Western District of Oklahoma


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
dismissing his 28 U.S.C. § 2241 habeas corpus petition for lack of jurisdiction.

Exercising jurisdiction pursuant to 28 U.S.C. § 1291, 1 this court affirms the

district court’s order of dismissal. 2

      A federal jury in the District Court of the United States Virgin Islands

convicted Robinson of drug trafficking and money laundering offenses.

Robinson’s convictions were affirmed on direct appeal by the United States Court

of Appeals for the Third Circuit. United States v. Fleming, 287 F. App’x 150,

155 (3d Cir. 2008). Robinson’s subsequent motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255 was denied by the District Court of the

United States Virgin Islands. That same court likewise denied multiple

subsequent motions seeking postconviction relief. Most recently, the Third

Circuit denied Robinson’s request to file a second or successive § 2255 motion, a

request that is in all material respects identical to the arguments advanced by

Robinson in this court in support of his asserted entitlement to proceed under

§ 2241.



      1
       Because Robinson is a federal prisoner and is appealing the district court’s
resolution of a § 2241 petition, he need not obtain a certificate of appealability to
proceed on appeal. McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 810 n.1 (10th
Cir. 1997).
      2
        The district court referred Robinson’s § 2241 petition to a magistrate judge
for initial proceedings, pursuant to 28 U.S.C. § 636(b). The district court adopted
the magistrate judge’s Report and Recommendation in its entirety. Thus, this
court treats the magistrate judge’s Report and Recommendation as the final
dispositional order of the district court.

                                         -2-
      Applying this court’s binding precedent, 3 the district court concluded the

claims Robinson sought to advance in his § 2241 petition did not fall within the

savings clause set out in 28 U.S.C. § 2255(e) and, accordingly, Robinson was not

entitled to proceed in a § 2241 petition. The district court’s conclusion in this

regard is undeniably correct. Accordingly, we AFFIRM the order of the district

court dismissing Robinson’s § 2241 petition for lack of jurisdiction for

substantially those reasons set out in the magistrate judge’s Report and

Recommendation dated June 18, 2014, and the district court order dated July 2,

2014. Furthermore, because the frivolous arguments advanced by Robinson on

appeal demonstrate an absence of good faith, this court DENIES his request to

proceed on appeal in forma pauperis. Robinson is, therefore, ordered to

immediately remit the entire unpaid balance of the appellate filing fee. See

DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge




      3
       See, e.g., Prost v. Anderson, 636 F.3d 578, 584-86 (10th Cir. 2011); Brace
v. United States, 634 F.3d 1167, 1169 (10th Cir. 2011).

                                         -3-